 

Exhibit 10(b)-15

 

TCF FINANCIAL INCENTIVE STOCK PROGRAM

 

RESTRICTED STOCK AGREEMENT

 

RS NO. «Agr_No» (non-deferred) (Executive Stock Award)

 

Shares of Restricted Stock are hereby awarded effective on «Award_Date» by TCF
Financial Corporation (“TCF Financial”) to «Recipient_First_Name» «MI»
«Recipient_Last_Name» (the “Grantee”), in accordance with the following terms
and conditions:

 

1.             Share Award.  TCF Financial hereby awards the Grantee
«M    of_Shares» shares (the “Shares”) of Common Stock, par value $.01 per share
(“Common Stock”) of TCF Financial pursuant to the TCF Financial Incentive Stock
Program (the “Program”), upon the terms and conditions therein and hereinafter
set forth.  A copy of the Program as currently in effect is incorporated herein
by reference and is attached hereto.

 

2.             Restrictions on Transfer and Restricted Periods.

 

a.                                       During the respective periods (the
“Restricted Periods”) hereinafter described, Shares may not be sold, assigned,
transferred, pledged, or otherwise encumbered by the Grantee.

 

b.                                      The Shares will be subject to the
restrictions in subparagraph a. during Restricted Periods commencing on the date
of this Agreement (the “Commencement Date”) and, (subject to the acceleration
and forfeiture provisions herein) terminating with respect to thirty-three and
one-third percent (33 1/3%) of the Shares (rounded down to the nearest whole
share) on January 1, in each of the years 2010, 2011, and 2012, provided that
the total vesting percentage under this Agreement shall never exceed 100%.

 

c.                                       Shares will vest, and no longer be
subject to the restrictions imposed by subparagraph b, at the expiration of the
Restricted Period with respect thereto.  The Committee referred to in section 2
of the Program or its successor (the “Committee”) shall have the authority, in
its discretion, to accelerate the time at which any or all of the restrictions
in subparagraph a shall lapse with respect to any Shares, or to remove any or
all such restrictions, whenever the Committee may determine that such action is
appropriate by reason of changes in applicable tax or other laws, or other
changes in circumstances occurring after the commencement of the Restricted
Periods.

 

3.                                       Termination of Service.  Except as
provided in paragraph 8 below and in this paragraph 3, in the event of Grantee’s
termination of employment for any reason (other than death, total or partial
disability, or normal or early retirement), all Shares which at the time of such
termination of employment are subject to the restrictions imposed by paragraph
2.a. above shall upon termination of employment be forfeited and returned to TCF
Financial unless the Committee, pursuant to its discretion under paragraph 2.c.,
shall determine to remove any or all of the restrictions on such Shares prior to
such forfeiture; provided, however, that not

 

 

1


 

withstanding the foregoing, if the Grantee ceases employment by reason of death,
total or partial disability, or normal or early retirement (as determined in the
discretion of the Committee), a prorated portion of the unvested Shares will
vest based on the number of months from January 31, 2009 to the termination
date, divided by 35.

 

4.                                       Certificates for Shares.  TCF Financial
may issue one or more certificates in respect of the Shares in the name of the
Grantee, and shall hold such certificate(s) on deposit for the account of the
Grantee until the expiration of the Restricted Period with respect to the Shares
represented thereby.  Certificate(s) for Shares subject to a Restricted Period
shall bear the following legend:

 

“The transferability of this certificate and the Shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the TCF Financial Incentive Stock Program and an Agreement entered into
between the registered owner and TCF Financial Corporation.  Copies of such Plan
and Agreement are on file in the offices of the Secretary of TCF Financial
Corporation, 200 Lake Street East, Wayzata, MN 55391.”

 

The Grantee further agrees that simultaneously with the execution of this
Agreement a stock power shall be executed, endorsed in blank and promptly
delivered to TCF Financial.

 

Alternatively, TCF Financial may cause the shares to be issued in the name of
the Grantee in a sub-issue of Common Stock managed by the transfer agent which
is subject to the transferability restrictions set forth above.

 

5.                                       Grantee’s Rights.  Except as otherwise
provided herein, Grantee, as owner of the Shares, shall have all rights of a
stockholder, including the right to vote the Shares.  The Grantee hereby
irrevocably and unconditionally assigns to TCF Financial any and all cash and
non-cash dividends and other distributions paid with respect to the Shares
during the Restricted Period.

 

6.                                       Expiration of Restricted Period.  Upon
the expiration of the Restricted Period with respect to any Shares, TCF
Financial shall redeliver to the Grantee (or, if the Grantee is deceased, to his
legal representative, beneficiary or heir) the certificate(s) in respect of such
Shares, without the restrictive legend provided for in paragraph 4 above.
 Alternatively, if a certificate was not previously delivered or issued under
paragraph 4, TCF may deliver a certificate to Grantee (or Grantee’s
representative, beneficiary, or heir) or transfer the shares to a sub-issue
without the transferability restrictions in paragraph 4 above.  The Shares as to
which the Restricted Period shall have lapsed or expired shall be free of the
restrictions referred to in subparagraph 2.a. above and such certificates shall
not bear the legend or be subject to the transferability restrictions provided
for in paragraph 4 above.

 

7.                                       Adjustments for Changes in
Capitalization of TCF Financial.  In the event of any change in the outstanding
Common Stock of TCF Financial by reason of any reorganization, recapitalization,
stock split, combination or exchange of shares, merger, consolidation or any
change in the corporate structure of TCF Financial or in the shares of Common
Stock, or in the event of any issuance of preferred stock or other change in the
capital structure of TCF Financial which the Committee deems significant for
purposes of this Agreement, the number and class of Shares covered by this
Agreement shall be appropriately adjusted by the Committee, whose

 

 

2


 

determination of the appropriate adjustment, or whose determination that there
shall be no adjustment, shall be conclusive.  Any Shares of Common Stock or
other securities received, as a result of the foregoing, by the Grantee subject
to the restrictions contained in subparagraph 2.a. above also shall be subject
to such restrictions and the certificate or other instruments representing or
evidencing such Shares or securities shall be legended and deposited with TCF
Financial in the manner provided in paragraph 4 above.

 

8.                                       Effect of Change in Control.  Each of
the events specified in the following clauses (a) through (c) of this paragraph
8 shall be deemed a “change in control” of TCF Financial (herein referred to as
the “Company”):

 

(a)                                  Any “person”, as defined in sections
13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) is
or becomes the “beneficial owner” as defined in Rule 13d-3 under the Exchange
Act, directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding securities (for purposes of this clause (a), the term “beneficial
owner” does not include any employee benefit plan maintained by the Company that
invests in the Company’s voting securities); or

 

(b)                                 During any period of two (2) consecutive
years there shall cease to be a majority of the Company’s Board of Directors
(the “Board”) comprised as follows: individuals who at the beginning of such
period constitute the Board of new directors whose nomination for election by
the Company’s stockholders was approved by a vote of at least two-thirds (2/3)
of the directors then still in office who either were directors at the beginning
of the period or whose election or nomination for election was previously so
approved; or

 

(c)                                  The stockholders of the Company approve a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or the stockholders of the Company approve a plan
of complete liquidation of the Company or an agreement for the sale or
disposition by the Company of all or substantially all the Company’s assets;
provided, however, that no change in control will be deemed to have occurred
until such merger, consolidation, sale or disposition of assets, or liquidation
is subsequently consummated.

 

Subject to the six month holding requirement, if any, of Rule 16b-3 of the
Securities and Exchange Commission but notwithstanding any other provision in
this Program (including, but not limited to, paragraphs 2(b) and 4 of this
Agreement) in the event of a change in control of TCF Financial, all terms and
conditions of this Agreement shall be deemed satisfied, all the Shares awarded
hereunder shall vest as of the date of such change in control and shall
thereafter be administered as provided in paragraph 6 of this Agreement.

 

 

3


 

9.                                       Delivery and Registration of Shares of
Common Stock.  TCF Financial’s obligation to deliver Shares of Common Stock
hereunder shall, if the Committee so requests, be conditioned upon the receipt
of a representation as to the investment intention of the Grantee or any other
person to whom such Shares are to be delivered, in such form as the Committee
shall determine to be necessary or advisable to comply with the provisions of
the Securities Act of 1933, as amended, or any other federal, state, or local
securities law or regulation.  It may be provided that any representation
requirement shall become inoperative upon a registration of such Shares or other
action eliminating the necessity of such representation under such Securities
Act or other securities law or regulation.  TCF Financial shall not be required
to deliver any Shares under the Plan prior to (i) the admission of such Shares
to listing on any stock exchange on which the Common Stock may be listed, and
(ii) the completion of such registration or other qualification of such Shares
under state or federal law, rule, or regulation, as the Committee shall
determine to be necessary or advisable.

 

10.                                 Plan and Plan Interpretations as
Controlling.  The Shares hereby awarded and the terms and conditions herein set
forth are subject in all respects to the terms and conditions of the Program,
which are controlling.  All determinations and interpretations of the Committee
shall be binding and conclusive upon the Grantee or his legal representatives
with regard to any question arising hereunder or under the Plan.

 

11.                                 Grantee Service.  Nothing in this Agreement
shall limit the right of TCF Financial or any of its affiliates to terminate the
Grantee’s service as a director, officer, or employee, or otherwise impose upon
TCF Financial or any of its affiliates any obligation to employ or accept the
services of the Grantee.

 

12.                                 Grantee Acceptance.  The Grantee shall
signify acceptance of the terms and conditions of this Agreement by signing in
the space provided below and signing the attached stock powers and returning a
signed copy hereof and of the attached stock powers to TCF Financial.

 

13.                                 Section 409A of the Internal Revenue Code. 
The arrangements described in this Agreement are intended to comply with
Section 409A of the Internal Revenue Code to the extent (if any) such
arrangements are subject to that law.

 

14.                                 Non-Competition and Non-Solicitation
Obligations.  The Grantee acknowledges that Grantee is subject to certain
non-competition, non-solicitation and other obligations (the “Obligations”)
under separate contractual agreement(s) with TCF Financial or TCF National
Bank.  Grantee affirms that this Agreement and the Shares awarded hereunder
constitute additional consideration for the Obligations, which Grantee hereby
re-affirms as binding and enforceable obligations of the Grantee, and that the
Shares and other consideration awarded hereunder may be cancelled or forfeited
in the event Grantee breaches the Obligations.

 

15.           TARP Capital Purchase Program.  This Agreement is intended to, and
shall be interpreted, administered and construed to comply with the Emergency
Economic Stabilization Act of 2008 and all U.S. Treasury Department regulations
under its Troubled Assets Relief Program (“TARP”) Capital Purchase Program. 
Grantee therefore agrees that, during the period the Treasury Department holds
an equity or debt position in TCF Financial acquired under the TARP Capital
Purchase Program: (i) any bonus or incentive compensation paid to Grantee is
subject to recovery by TCF Financial, and Grantee will promptly repay any such
amounts to TCF Financial, if the bonus or incentive compensation payments were
based on materially inaccurate financial statements or any other materially
inaccurate performance metric criteria, (ii) no golden parachute payments (as
defined in U.S. Treasury Department regulations) in excess of those permitted
under U.S. Treasury Department regulations will be made to Grantee, (iii) to the
extent that TCF Financial or the Compensation Committee of TCF Financial’s Board
of Directors determines that any incentive compensation arrangements with
Grantee must be revised so as to not encourage unnecessary or excessive risks to
TCF Financial, Grantee and TCF Financial agree to negotiate and effect such
changes promptly and in good faith, and (iv) Grantee agrees to the foregoing
provisions of this section notwithstanding any contrary terms of any employment
agreement, change in control agreement, bonus agreement, stock or option award
agreement, or any other incentive or benefit plan, arrangement, policy or
agreement of any nature whatsoever between Grantee and TCF Financial, and all
such agreements, plans, arrangements and policies are hereby amended as
necessary to give effect to the foregoing provisions of this section.  The
foregoing provisions of this section shall cease to apply and will be of no
force and effect if TCF Financial determines that Grantee is not, or is no
longer, a senior executive officer of TCF Financial for purposes of the TARP
Capital Purchase Program.

 

4


 

IN WITNESS WHEREOF, the parties hereto have caused this RESTRICTED STOCK
AGREEMENT to be executed as of the date first above written.

 

 

TCF FINANCIAL CORPORATION

 

 

 

 

 

By

 

 

 

Secretary

 

 

 

ACCEPTED (“Grantee”):

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

(Street Address)

 

 

 

 

 

 

 

(City, State and Zip Code)

 

 

5

 

 